DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-30, 32, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 102433241 A) in view of Watson et al (US 20110070331 A1).
In regard to claim 28, Wen discloses microwave aging of alcoholic beverage such as blackberry wine by fermentation of blackberry juice with yeast:
[0008] Milling blackberries into 100 to 120 target primary pulp at 40 to 50°C, adding pectinase to perform enzymatic hydrolysis, settling and clarifying, filtering to obtain clear juice, heating and inactivating enzymes of the clear juice, adjusting pH to between 3.5 and 4, adding modified trehalose to adjust Brix range to between 15 and 20°, adding 2 to 2.5% by clear juice weight of active dry yeast and fermenting for 10 to 12 hours at 26 to 28°C, and performing high-energy pulse microwave aging; wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 to 8 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW, and the operating frequency of the pulse microwave source is 915±25 MHz. 
After pulse microwave aging is performed, cooling at 20 to 25°C is performed for 30 to 40 minutes, and settling and clarifying is performed for 10 to 20 minutes (page 7 of human translation obtained December 2020).




Wen discloses that microwave acts on fermented wine as follows:

[0013] When a microwave acts on fermented wine, the impact of the microwave energy produced by the high-frequency electromagnetic field effect induces strong vibrations and friction between various molecules and molecules in the wine base, instantly breaking various types of associated molecules in the wine base, quickly cutting some of the alcohol molecules, organic molecular groups, and water molecules into individual molecules, then recombining into relatively stable molecular groups, and said new molecular groups improve the quality of fermented wine to different extents.
[0014] After the fermented wine has been aged, the types of new molecular groups, the number of said new molecular groups and the stability of said new molecular groups determines the stability and the likelihood of retrogradation of the aged wine. It can be inferred that fermented wine aged by means of microwaves will retrograde because microwave energy is insufficient or insufficient to generate more molecular groups (pages 8-9 of human translation obtained December 2020).

Hence, Wen discloses initiating fermentation process, performing fermentation and then microwave aging of fermented wine.
Wen further discloses that microwave aging of the invention accelerates the aging of wine and allows for the shortened aging time:
[0019] 4. The original aging method requires an aging period of 6 to 12 months, and the method of the present invention can save time.

Further in regard to claim 28, regarding the frequency and duration of microwave aging, Wen discloses:
wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW and the operating frequency of the pulse microwave source is 915±25 MHz ([0026], page 13 of human translation obtained December 2020).
 
Wen discloses that fermented blackberry wine is contained in a vessel and applying radio frequency energy (i.e. microwave energy) to the fermented blackberry wine stored in the vessel ([0023], pages 11-12 of the human translation obtained December 2020).
Therefore, in regard to claim 28, Wen discloses a method for producing a consumable alcoholic product by providing an ethanol-based fermentation product in a liquid container, storing the fermentation product in a liquid container during an aging time period, while storing, applying radio frequency (microwave) energy  for 6 hours at the “frequency of the pulse microwave source is 915 plus minus 25 MHz” to the fermentation product that leads to the accelerated aging of the fermented wine beverage. 
Claim 28 further includes the recitation of addition of toasted wood product and treatment of distilled ethanolic spirit.
In regard to claims 28 and 32, Wen is silent as to the addition of flavoring material to the fermentation product. Watson et al discloses methods for accelerating the aging of distilled spirits where accelerated reactions may produce an aged alcohol in a matter of a few hours or days, whereas comparable alcohols aged conventionally would require many years (Abstract). 
Watson et al discloses application of ultrasonic radiation for accelerated aging ([0019]). Watson et al discloses addition of various flavorants during aging of alcoholic beverage to impart desired flavor and aroma:
A quantity of organic material 110 may also be introduced into the reaction vessel 20 from, for example, the organic material source 40. The organic material 110 may be used, for example, to introduce acids, sugars, and other chemicals into the solution 90. The introduced acids may react with the ethanol to produce esters and/or orthoesters. Such chemicals may provide aromas to the aged alcohol. The organic material 110 may include many different one or more varieties of wood (collectively referred to hereinafter as "wood"), fruit or parts thereof, herbs, vegetables or parts thereof, one or more varieties of nuts, one or more varieties of flowers or parts thereof, plants (e.g., grapevine, agave stalks, seeds, flowers, roots, bark, leaves, oils, etc.), or combinations of one or more of these. Further, the organic material 110 may be formed in whole or in part of meat. For example, pork (e.g., bacon), beef, chicken, poultry, fish, reptiles, insects, arachnids, or any other meat or meat product or animals may be used in the organic material 110. Additionally, these organic materials 110 are provided merely as some possible sources and are not meant to be exclusive or exhaustive. Consequently, other types of organic materials 110 may be used and are within the scope of the disclosure ([0022]). 

In some instances, wood of a desired size may be selected. For example, the wood may be in the form of pieces or chips having a range of sizes from powder or chips 1-5 mm (e.g., high tannins) to planks (e.g., more natural wood sugars and caramel-type flavors). For example, in some cases, the wood may be in the form of splinters, whereas in other instances, the wood may be in the form of larger chips. The size selection of the wood may be determined based on the flavor desired in the resulting aged alcohol. As the size of the wood chips changes, the surface area available for contact with the alcohol also changes. That is, for a given mass of wood ships, the smaller chips have a larger surface area. Thus, more sugars and acids may be extracted, or the sugars and acids may be extracted at a faster rate than for chips of a larger size and may react with the alcohol at a faster rate. For example, smaller sized wood (e.g., wood ranging in the size 1-5 mm) may cause the production of a larger amount of tannins and/or lignins in the solution 90 to produce a dry tannic notes, while, in other instances, larger sized wood (e.g., wood ranging in the size of 1-12 in) may produce result in the introduction of caramel flavor and sugars into the solution 90 to provide greater sweetness and caramel notes ([0023]).

More specifically in regard to the roasted/toasted wood, Watson et al discloses:
[0025] In still other implementations, the wood may be roasted. The wood may be roasted at different temperatures for different periods to produce a desired In some implementations, the wood may be raw, dehydrated, baked, roasted, charred, such as by heat or flame, boiled, roasted, and any combination of the forgoing. 

In regard to the distilled alcoholic beverages, Watson et al discloses that the accelerated aging may be applied to both distilled and non-distilled alcoholic beverages:
[0017] Consequently, the accelerated aging of the ethanol may be performed to provide spirits with an aged flavor profile in a short period of time at a substantially reduced cost. For example, the disclosed aging process does not require large storage areas for years as well as significantly reduces loss due to evaporation. While distilled alcoholic spirits are described by example herein, nondistilled alcohols may also be used to increase the aging process without departing from the scope of the disclosure.

More specifically in regard to claim 28, Watson et al discloses accelerated aging of whisky and bourbon ([0021], [0062], [0065]).
Both references disclose accelerated aging of alcoholic beverages by application of radiation energy. Wen discloses accelerated aging of wine using RF energy. Watson et al discloses application of ultrasonic radiation for accelerated aging of both distilled and non-distilled alcoholic beverages and further addition of roasted/toasted wood particles during aging of alcoholic beverage to impart desired flavor and aroma. Therefore, one of ordinary skill in the art would have been motivated to modify Wen in view of Watson and to further employ toasted/roasted wood material during the aging of the distilled alcoholic beverages in order to further improve the organoleptic properties of the distilled alcoholic beverages and to achieve desired flavor/aroma profile as suggested by Watson et al.

Further in regard to the duration of the RF energy treatment recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the duration of the RF energy treatment ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 28, 29, 30, 25 and 36 have been previously amended to include the recitation of the RF energy being constant. It is noted that Wen does not discloses constant RF energy. It is noted that in this case the nature of energy, either constant or pulsed is a matter of a specific apparatus employed for the generation of energy, In this case, Wen employs pulsed RF energy apparatus. One of ordinary skill in the art would have been motivated to employ any 
In regard to claim 29, Wen discloses the “frequency of the pulse microwave source is 915 plus minus 25 MHz” (Abstract, Embodiment I and 2 on page 3 of the machine translation).
In regard to claim 30, Wen discloses:
[0023] As shown in Fig. 1, the present invention employs a high-energy pulse microwave food low-temperature processing device, comprising a pulse signal generator 1 and an application processor 6, between said pulse signal generator 1 and application processor 6 are sequentially provided a waveguide coaxial converter 2, a circulator 3, a directional coupler 4, and a screw tuner 5, said pulse signal generator 1 being a pulse microwave signal generator. Said screw tuner 5 is a four-screw tuner. When implementing the embodiment: as shown in Fig. 2, an application processor 6 comprises a chamber 7, a directional coupler 4, a screw tuner 5, and a turntable 8, wherein said directional coupler 4 is mounted at the top of the chamber 7, and is used to couple the electromagnetic waves generated by the pulse microwave signal generator to the chamber, the screw tuner 5 is mounted on the directional coupler 4 and used to adjust the standing wave, the turntable 8 is mounted at the bottom of the chamber 7 and used to support a microwave-processed object 9, the turntable 8 rotates in a counterclockwise direction, and the microwave-processed object 9 turns with the turntable 8, and the microwaves outputted by the directional coupler 4 perform sterilizing or aging (pages 11-12 of human translation obtained December 2020, Figure 1).

Hence, Wen discloses generating RF energy and transmitting the RF energy. One of ordinary skill in the art would have been motivated to modify Wen, if at all necessary, and to employ any conventional transmitting means that are needed in order to apply generated RF energy to the wine to be treated.
claim 35, Wen discloses pulsed microwave aging. The microwave energy application increases the temperature of the product. Therefore, when the application of microwave aging is topped, the liquid inherently cools down.
Claim 39 recites the limitation of the “hot air toasting”. It is noted that Watson et al discloses that “the wood may be raw, dehydrated, baked, roasted, charred, such as by heat or flame, boiled, roasted, and any combination of the forgoing”. It is noted that by disclosing charring wood by heat of flame, Watson et al discloses toasting, since toasting occurs during charring. It is further noted that use of flame or heat during charring involves heating of air that surrounds the wood during heating.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 102433241 A) in view of Watson et al (US 20110070331 A1) as applied to claim 28 above and further in view of Goto et al (JP 61146180 A).
Wen is taken as cited above. Wen is silent as to the liquid container being surrounded by the metal jacket. Goto discloses accelerated aging of wine by radiation. Goto discloses the following:
Fruits, medicinal herbs, etc., liquor, sugar, etc. are put in a container consisting of a material such as pottery, ceramic, etc., having far infrared rays radiation efficiency, or in a container having the film 9 of far infrared rays radiation material such as zirconia, titania, alumina, etc., on the inner sides of the inner and the outer containers 2 and 3, made of a metal, and the contents are heated from the outside of the container 3 by the heater 10, etc., far infrared rays are radiated from the film 9, to irradiate the contents.

One of ordinary skill in the art would have been motivated to modify Wen in view of Goto and to further employ metal parts in order to distribute the RF energy through the wine.

Response to Arguments
Applicant's arguments filed 07/05/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wen is not relied upon as a teaching of distilled spirit. Wen is not relied upon as a teaching of the wood chips.  Wen is relied upon as a teaching of a method for producing a consumable alcoholic product by providing an ethanol-based fermentation product in a liquid container, storing the fermentation product in a liquid container during an aging time period, while storing, applying radio frequency (microwave) energy for 6 hours at the “frequency of the pulse microwave source is 915 plus minus 25 MHz” to the fermentation product that leads to the accelerated aging of the fermented wine beverage. Watson is relied upon as a teaching of distilled spirit. In regard to the distilled alcoholic beverages, Watson et al discloses that the accelerated aging may be applied to both distilled and non-distilled alcoholic beverages. Watson is relied upon as a teaching of the wood chips
Watson et al discloses accelerated aging of whisky and bourbon ([0021], [0062], [0065]).
In response to Applicant’s arguments regarding RF energy being constant, it is noted that Wen does not teach simultaneous fermentation and application of microwave energy. Wen discloses first fermenting the wine, and then applying microwave energy to already fermented wine. Wen does not discloses constant RF energy. It is noted that in this case the nature of energy, either constant or pulsed is a matter of a specific apparatus employed for the generation of energy, In this case, Wen employs pulsed RF energy apparatus. One of ordinary skill in the art would have been motivated to employ any conventional RF energy generator based on the availability price, marketing and other factors in the absence of any evidence to the contrary.
Applicants have submitted a Declaration of Keith A. Mort under 37 C.F.R. § 1.132. In the Declaration, Declarant expresses an opinion that RFK system is different. The Declaration does 
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

In response to Applicant’s arguments regarding the recitation of the duration of the RF energy treatment, it is noted that Wen discloses:
wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW and the operating frequency of the pulse microwave source is 915±25 MHz ([0026], page 13 of human translation obtained December 2020).

Further in response to Applicant’s arguments regarding the recitation of the duration of the RF energy treatment, it is noted that one of ordinary skill in the art would have been motivated to vary the duration of the RF energy treatment depending on the desired level of aging and desired organoleptic properties of the final beverage. The duration of the RF energy treatment is seen to have been result-effective variable which is routinely determinable.
Further in regard to the duration of the RF energy treatment recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the duration of the RF energy treatment ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further in response to Applicant’s arguments, it is noted that Examiner does not propose modification of fermentation process of Wen. Wen teaches application of RF energy to an alcoholic beverage that has been fermented and already contains alcohol. Wen teaches that application of RF energy to a fermented alcoholic beverage leads to an accelerated aging of the beverage. Watson et al discloses methods for accelerating the aging of distilled spirits by application of ultrasonic radiation where accelerated reactions may produce an aged alcohol in a matter of a few hours or days, whereas comparable alcohols aged conventionally would require many years. Watson et al discloses application of ultrasonic radiation for accelerated aging ([0019]). In regard to the distilled alcoholic beverages, Watson et al discloses that the accelerated aging may be applied to both distilled and non-distilled alcoholic beverages:
[0017] Consequently, the accelerated aging of the ethanol may be performed to provide spirits with an aged flavor profile in a short period of time at a substantially reduced cost. For example, the disclosed aging process does not require large storage areas for years as well as significantly reduces loss due to evaporation. While distilled alcoholic spirits are described by example herein, nondistilled alcohols may also be used to increase the aging process without departing from the scope of the disclosure.

Both references disclose accelerated aging of alcoholic beverages by application of radiation energy. Wen discloses accelerated aging of wine using RF energy. Watson et al discloses application of ultrasonic radiation for accelerated aging of both distilled and non-distilled alcoholic beverages and further addition of roasted/toasted wood particles during aging of alcoholic beverage to impart desired flavor and aroma. Therefore, one of ordinary skill in the art would have been motivated to modify Wen in view of Watson and to further employ 
Further in response to Applicant’s arguments, it is noted that Wen discloses application of microwave energy for aging purposes to a fermented blackberry beverage without subjecting such beverage to any filtration or yeast/sediment removal. Wen discloses microwave aging of alcoholic beverage such as blackberry wine by fermentation of blackberry juice with yeast:
[0008] Milling blackberries into 100 to 120 target primary pulp at 40 to 50°C, adding pectinase to perform enzymatic hydrolysis, settling and clarifying, filtering to obtain clear juice, heating and inactivating enzymes of the clear juice, adjusting pH to between 3.5 and 4, adding modified trehalose to adjust Brix range to between 15 and 20°, adding 2 to 2.5% by clear juice weight of active dry yeast and fermenting for 10 to 12 hours at 26 to 28°C, and performing high-energy pulse microwave aging; wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 to 8 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW, and the operating frequency of the pulse microwave source is 915±25 MHz. 
After pulse microwave aging is performed, cooling at 20 to 25°C is performed for 30 to 40 minutes, and settling and clarifying is performed for 10 to 20 minutes (page 7 of human translation obtained December 2020).

The beverage is being filtered and clarified after the step of microwave aging.
Further in response to Applicant’s arguments regarding Wen reference, it is noted that Wen does not teach simultaneous fermentation and application of microwave energy. Wen discloses first fermenting the wine, and then applying microwave energy to already fermented wine.
Wen discloses that microwave acts on fermented wine as follows:
[0012] The present invention employs a specific microwave aging method to prevent retrogradation, the mechanism of which is as follows:
[0013] When a microwave acts on fermented wine, the impact of the microwave energy produced by the high-frequency electromagnetic field effect induces strong vibrations and friction between various molecules and molecules in the wine base, instantly breaking various types of associated molecules in the wine base, quickly cutting some of the alcohol molecules, organic molecular groups, and water molecules into individual molecules, then recombining into relatively stable molecular groups, and said new molecular groups improve the quality of fermented wine to different extents.
[0014] After the fermented wine has been aged, the types of new molecular groups, the number of said new molecular groups and the stability of said new molecular groups determines the stability and the likelihood of retrogradation of the aged wine. It can be inferred that fermented wine aged by means of microwaves will retrograde because microwave energy is insufficient or insufficient to generate more molecular groups (pages 8-9 of human translation obtained December 2020).
Hence, Wen discloses initiating fermentation process, performing fermentation and then microwave aging of fermented wine.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791